Citation Nr: 0634944	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a right wrist 
disability, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for an increased rating for his 
right wrist disability (residuals of a fractured right carpal 
scaphoid), and denied his claim for a TDIU rating.  In August 
2006, the veteran testified before the Board at a hearing 
that was held at the RO.  

In a March 2005 statement, the veteran raised a claim of 
entitlement to nonservice-connected pension.  The Board 
refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right wrist disability is manifested by 
subjective complaints of pain and popping, and objective 
findings of tenderness, weakness, swelling, flexion limited 
to 40 degrees, extension limited to 30 degrees, radial 
deviation from 0 to 10 degrees, ulnar deviation from 0 to 20 
degrees, crepitation, and pronation and supination from 0 to 
75 degrees.  There is no evidence of locking, subluxation, or 
dislocation.  He is able to fully oppose the fingers and 
abduct the thumb, and has range of motion of the 
metacarpophalangeal joint from 0 to 80 degrees, range of 
motion of the proximal interphalangeal joint from 0 to 70 
degrees, and range of motion of the distal (terminal) 
interphalangeal joint from 0 to 70 degrees.  

2.  The veteran's right wrist, tinnitus, and bilateral 
hearing loss disabilities have a combined disability rating 
of 40 percent.  His service-connected disabilities have not 
been shown to be of such severity so as to preclude 
substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a right wrist disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.59, 4.63, 4.71a, 
Diagnostic Codes (DCs) 5213, 5214, 5215, 5228, 5229, 5230, 
5307 (2006).

2.  The criteria for a TDIU rating are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2006).  For the purpose of rating disability 
from arthritis, the wrist is considered a major joint.  
See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2006).

The diagnostic codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is 
affected.  38 C.F.R. § 4.71a, DCs 5213 through 5230.  In this 
case, the evidence shows that the veteran is right-handed, 
and thus the ratings for the dominant arm apply.

The veteran's right wrist disability is rated as 30 percent 
disabling under DC 5213, which pertains to impairment of 
pronation and supination of the forearm.  38 C.F.R. § 4.71a, 
DC 5213.  Other applicable diagnostic codes include DCs 5215, 
5228, 5229, 5230, 5307, and 5308, which pertain to limitation 
of motion of the wrist and fingers, and injuries of Muscle 
Groups VII and VIII, respectively.  Additionally, in all 
wrist injuries, multiple impaired finger movements due to 
tendon tie-up, or muscle or nerve injury are to be separately 
rated and combined, not to exceed the rating for loss of use 
of the hand.  38 C.F.R. § 4.71a, DCs 5205-5213, Note.

Diagnostic Codes 5003, 5010 (arthritis), 5205 (ankylosis of 
the elbow), 5206 (limitation of flexion of the forearm), 5207 
(limitation of extension of the forearm), 5209 (other 
impairment of the elbow, flail joint fracture), 5210 
(nonunion of the radius and ulna, with flail joint), 5211 
(impairment of the ulna), 5212 (impairment of the radius), 
5214 (ankylosis of the wrist), 5216-5227 (ankylosis of the 
fingers), and the diagnostic criteria pertaining to 
impairment of the nerves are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions.  As pertains to arthritis, VA 
examination in September 2002 showed arthritis only at the 
base of the first metacarpal.  In order for the diagnostic 
criteria pertaining to arthritis to apply in this case, there 
must be multiple involvements of the metacarpal joints.  
38 C.F.R. § 4.45(f).  Because degenerative changes were shown 
only at the base of the first metacarpal, and there are no 
degenerative changes of the wrist, the diagnostic criteria 
pertaining to arthritis are inapplicable. 

Under DC 5213, the veteran's right arm must be fixed in 
supination or hyperpronation in order to warrant a higher 
rating of 40 percent.  38 C.F.R. § 4.71a, DC 5213.  On VA 
examination in September 2002 and January 2005, however, 
there was no evidence that his right arm was fixed in either 
supination or hyperpronation.  Accordingly, DC 5213 cannot 
serve as a basis for an increased rating in this case.

The veteran is also not entitled to a higher rating for his 
right wrist disability under the diagnostic code pertaining 
to limitation of motion of the wrist.  Diagnostic Code 5215 
provides for a maximum 10 percent evaluation where palmar 
flexion is limited in line with the forearm or where there is 
dorsiflexion of less than 15 degrees.  38 C.F.R. § 4.71a, DC 
5215.  As the veteran is already in receipt of a rating in 
excess of 10 percent, DC 5215 cannot serve as a basis for an 
increased rating in this case.

Turning now to whether the veteran is entitled to an 
increased rating for limitation of motion of the individual 
digits, the Board finds that he is not.  Under DC 5228, which 
pertains to limitation of motion of the thumb, evidence of a 
gap of less than one inch (2.5 centimeters) between the thumb 
pad and the fingers of the major hand, with the thumb 
attempting to oppose the fingers, warrants a noncompensable 
disability evaluation.  Evidence of a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers on the major hand, with the thumb attempting to 
oppose the fingers, warrants a 10 percent disability rating. 
Evidence of a gap of more than two inches (5.1 centimeters) 
between the thumb pad and the fingers on the major hand, with 
the thumb attempting to oppose the fingers, warrants a 
maximum 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5228.  
On VA examination in January 2005, the veteran was found to 
be able to fully oppose the fingers and thumb of his right 
hand.  Accordingly, he is not entitled to an increased rating 
under DC 5228.  

With regard to DCs 5229 and 5230, for the long, ring, and 
little fingers (digits III, IV, and V), 0 degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion. 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the 
Hand."

Where there is limitation of motion of the long finger (DC 
5229) of the dominant hand with a gap of less than one inch 
(2.5 centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or extension is limited by no more than 30 
degrees, a noncompensable rating is warranted.  With a gap of 
one inch (2.5 centimeters) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible; or with extension limited by 
more than 30 degrees, a 10 percent rating is warranted. Any 
limitation of motion of the ring or little finger (DC 5230) 
warrants a noncompensable rating.  38 C.F.R. § 4.71a, DC 5229 
and 5230.

On VA examination in January 2005, the veteran had range of 
motion of the metacarpophalangeal joint from 0 to 80 degrees, 
range of motion of the proximal interphalangeal joint from 0 
to 70 degrees, and range of motion of the distal (terminal) 
interphalangeal joint from 0 to 70 degrees.  These ranges of 
motion do not warrant a compensable rating under either DC 
5229 or 5230.  38 C.F.R. § 4.71a, DC 5229 and 5230.  
Accordingly, the veteran is not entitled to an increased 
rating under these diagnostic codes either.

Finally, the Board finds that the veteran is not entitled to 
an increased rating under the diagnostic criteria pertaining 
to impairment of Muscle Group VII or VIII.  Diagnostic Code 
5308 provides for a maximum 30 percent rating for impairment 
of the muscles involved in extension of the wrist, fingers, 
and thumb, and abduction of the thumb.  38 C.F.R. § 4.73, DC 
5308.  As the veteran is already in receipt of a 30 percent 
disability rating under DC 5213, DC 5308 cannot serve as a 
basis for an increased rating in this case.  Under DC 5307, 
which pertains to impairment of the muscles involved in 
flexion of the wrist and fingers, the impairment of these 
muscles must be severe in order to warrant a higher 
disability rating of 40 percent.  While on VA examination in 
January 2005 the veteran was found to have decreased grip 
strength of 3+/5, and 3+/5 finger apposition on the right 
hand, he was able to oppose the fingers and the thumb, and 
the tips of his fingers, when clenched into a fist, were only 
0.5 centimeters away from the proximal transverse crease of 
the palm.  The Board finds 3+/5 strength and finger 
apposition, combined with a 0.5 centimeter gap between the 
tip of the fingers and the proximal transverse crease of the 
palm to be impairment of Muscle Group VII that is no more 
than moderately severe in degree.

In considering the effect of additional range of motion of 
the wrist lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use, the January 2005 VA 
examiner stated that there was no change in range of motion 
with repetitive movement.  In considering the effect of 
additional range of motion of the fingers lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use, the January 2005 VA examiner stated that there was no 
additional limitation of motion with repetitive motion.  The 
evidence suggests that the veteran experiences functional 
loss secondary to pain.  However, the evidence shows that 
this pain has little impact on his actual range of motion.  
The limitation of motion due to pain is not so great and 
persistent so as to result in limited motion to the degree 
required for a higher rating under the cited limitation of 
motion codes.  There is no credible evidence that any pain on 
use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the 
right wrist or fingers being limited in motion to the extent 
required for a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; 
De Luca v. Brown, 8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right wrist disability warrants no more than a 
30 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age  or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524; VAOPGCPREC 
75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2006), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2006), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2006).

The veteran in this case is currently rated 30 percent 
disabled due to residuals of fractured right carpal scaphoid, 
0 percent disabled due to bilateral hearing loss, and 10 
percent disabled due to tinnitus, for a combined disability 
rating of 40 percent.  See 38 C.F.R. § 4.25, Table I, 
Combined Ratings Table (2006).  He therefore does not meet 
the minimum schedular criteria for a TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that the veteran is not 
unemployable due to his service-connected disabilities.  In 
August 2006 testimony before the Board, the veteran asserted 
that he had not worked for the past 20 years, when he had 
last worked as a graphic designer or technical illustrator.  
Due to his right wrist disability, the veteran stated that he 
was no longer able to work in the field for which he was 
trained and in which he was qualified.  He further stated 
that he was unable to find employment outside of the field of 
graphic design.  However, on VA examination in January 2005, 
the veteran reported that while he had not worked as a 
graphic designer since his mid-50's, his right wrist 
disability had no involvement in his decision to leave that 
field of employment.  Rather, the veteran reported that he 
had left that field because he felt "overqualified for the 
job."  He stated that following his last job as a graphic 
designer, he continued to do contract work as a draftsman 
until 1995.  In the last two years, the veteran stated that 
he had worked as a pick-up driver at a construction site, and 
had worked as a janitor at a truck stop.  With regard to the 
job at the construction site, the veteran stated that he was 
terminated after one day, for reasons that had nothing to do 
with his right wrist disability.  With regard to his 
janitorial work, the veteran reported that he held that job, 
which involved duties including cleaning toilets, basins, and 
showers, for approximately three and a half weeks.  He stated 
that he was able to function well in that job despite his 
right wrist pain because he primarily used his left hand.  
Occasionally, he would have to use both hands, which did 
cause pain in his right wrist.  He stated that he was 
terminated from that job because it was the policy of the 
truck stop to constantly terminate people and replace them.  
With regard to other types of employment, the veteran 
reported that he had no problems with his right wrist in 
using a computer, stating that he frequently emailed his wife 
from the public library, and that he had no difficulty 
writing as a result of his wrist disability. In this regard, 
the examiner noted that prior to the examination, the veteran 
was observed reading a book and using his right hand both to 
support the book and to flip the pages.  When a paper fell to 
the floor, he reached down and picked the paper up without 
difficulty.  Additionally, he had a paper pad with him and 
wrote several paragraphs with legible handwriting at a normal 
pace and there was no discomfort witnessed during these 
activities.

In finding that the veteran was able to perform average 
employment in a civilian occupation, the examiner noted that 
the veteran's ability would be hindered if the job required 
him to perform manual labor that required a strong grip and 
substantial amount of wrist movement with the use of his 
right hand.  However, the veteran reported that he was able 
to perform custodial work, primarily with the use of his left 
hand.  Additionally, the veteran indicated that he was 
terminated from this job for reasons unrelated to his right 
wrist disability.  The veteran also reported that he was able 
to use a computer and write, and stated during the 
examination that he currently would consider writing for a 
career.  Finally, the examiner determined that there were no 
other medical problems that impacted the veteran's functional 
capacity in terms of employment, but that the veteran's 
functional capacity may be affected by behavioral or 
psychiatric issues, as the veteran was noted to make several 
statements that did not sound credible and could not be 
substantiated.

The veteran asserts that he is unemployable due to his 
service-connected disabilities, and particularly his right 
wrist disability.  However, there is no indication that his 
service-connected disabilities preclude him from gainful 
employment.  Rather, the evidence in this case demonstrates 
that the veteran's service-connected disabilities have not 
precluded him from being employed.  He specifically reported 
that he was terminated from two jobs in the last two years 
for reasons unrelated to his service-connected disabilities.  
The Board therefore concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  There is no evidence of anything out of the 
ordinary, or not average, in the veteran's situation.  His 
service-connected disorders may affect his abilities to some 
degree, but there is no evidence that he is unable to perform 
some type of substantially gainful employment specifically as 
a result of his service-connected disabilities.  No medical 
professional has ever stated that the veteran's service-
connected disabilities alone preclude his obtaining or 
maintaining employment.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, May 2004, 
September 2004, November 2005, and March 2006; a rating 
decision in November 2002; and a statement of the case in 
April 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

An increased rating for a right wrist disability is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


